The plaintiff, Mrs. Margaret W. Wright, widow of J. H. Wright, brought this action against Forest Hill Council No. 49, Junior Order of United American Mechanics, and codefendants, to recover $250.00 which she alleged was due her as a balance of the proceeds of an insurance policy, and death benefits, on the life of her husband, which she further alleges was received by all of the defendants and wrongfully appropriated to other uses. The evidence tended to show that the local Council received $1,000.00 on account of the death of Wright, which was deposited in the treasury of the Council, and $750.00 paid to Mrs. Wright.
When the insurance checks of the National Council came to the local Council, No. 49, the treasurer of that Council had to endorse them, and the councilor and recording secretary verified upon the checks that the person endorsing as treasurer was in fact treasurer of the Council. In this instance the check was endorsed by the defendant Cass, treasurer, Simpson, recording secretary, and Cranfill, councilor. After deposit, it became necessary for any withdrawal check to be drawn by the recording secretary and signed by the councilor and presented to and paid by the treasurer, either in cash or by drawing a check on the funds of the local Council.
The funds received on account of the death of Mr. Wright were commingled with the common funds of the local Council, and the balance of $250.00, which was not paid to Mrs. Wright, was paid to the National Council in order to keep up the dues of the local Council and keep it in good standing.
The evidence tends to show that none of the money was used by any of the Council's codefendants for his own benefit. *Page 837 
On the trial of the case a nonsuit was entered as to the defendant Whittington, and motion for judgment as of nonsuit overruled as to the other defendants. The trial resulted in a verdict and judgment for the plaintiff for $250.00 and interest, and defendants appealed.
We have carefully examined the record and the exceptions of the defendants and find no error. The judgment of the court below is therefore
Affirmed.